Citation Nr: 1728028	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  06-28 810	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral foot blistering and bilateral toe curling.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right great toe injury effective August 25, 2004.

4.  Entitlement to a disability rating in excess of 20 percent for residuals of a right great toe injury effective June 21, 2010.

5.  Entitlement to a total evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case was remanded by the Board in March 2010 and June 2012.  


FINDING OF FACT

The Veteran died in February 2017.


CONCLUSION OF LAW

Because the Veteran died, the Board has no jurisdiction to adjudicate the merits of his claims.  38 U.S.C.A. § 7104  (a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A  (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996). Therefore, this appeal is moot by virtue of the Veteran's death, and it must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302 .

In reaching this determination, the Board offers no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2016). In particular, this dismissal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010 (a) (2016). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the Cleveland, Ohio Regional Office. Id.  


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


